On Rehearing.
ROGERS, J.
The issue before this court involves an appeal from the judgment homologating the final acount of the coreceivers.
When the appeal was originally lodged, appellees moved to dismiss it, on the ground of acquiescence in the judgment and abandonment of the appeal. The motion was sustained to the extent of ordering the case remanded to the trial court for the purpose of taking evidence upon the. questions set up therein. Pending compliance with this order, a general receiver was appointed for the appellant corporation by the United States District Court for the District of Delaware.
Upon a rule taken in this court by this receiver, showing that he had not acquiesced in the judgment and had not abandoned the appeal, but, on the contrary, desired to prosecute same, the order remanding the case to the *21lower court was set aside, and the motion to dismiss was denied. This order was entered and filed on January 2, 1922.
On May 8, 1922, counsel for the plaintiff company and the coreceivers suggested a diminution of the record and prayed for certiorari to the judge and to the clerk of the district court, to the former for the purpose of supplying the omission of an emergency order, the date and particulars of which are not disclosed, and to the latter to command him to amend and complete the transcript of appeal filed in this case, by transcribing and returning into court, as part of the transcript of appeal, the evidence takem on the homologation of the < coreceivers’ account. This application was refused.
Thereafter the case was heard on the merits, and this court, finding no evidence in the record to support the judgment of homologation, by decree entered on June 22, 1922, remanded it to the lower court for trial.
A rehearing having been applied for and granted, the ease is before us for further consideration.
Appellees again, under date of January 4, 1923, moved to dismiss the appeal, on the ground that the transcript as filed does not contain the evidence taken on the hearing to homologate the account, the only matter subject of appeal, which defect is attributable to the failure of the appellant to take the necessary steps to have the transcript completed in this regard,, and upon the further ground that the certificate of the clerk does not show any transcript of the proceedings had in the homologation of the account filed by the receivers, but merely a transcript of the proceedings had in the rule by the plaintiff company against the defendant company seeking the appointment of receivers.
[2] This motion to dismiss must be denied. In the first place, counsel for the appellant took the record as he found it, without any testimony given on the homologation of the account on file, and without notice that any such evidence had been actually reported stenographically, and is therefore not in fault because the testimony in question was not included in the transcript, and, in the second place, under the provisions of Act No. 265 of 1918, the omitted portions of the record could have been brought before this court, by way of supplemental transcript, by the appellee, and there is therefore no justification for imposing this burden upon the appellant.
[3] Upon the second ground urged in the motion, it suffices to say that the suit for the appointment of receivers and the receivership transactions were all conducted in the district court in the same proceeding and under the same number, and the transcript itself contains the final account of the receivers and the judgment homologating the same. The clerk’s certificate appears to be in proper form.
On this rehearing, counsel for appellees set up all of the matters hereinbefore referred to in connection with the original motion to dismiss the appeal, the order remanding the case, the subsequent order setting-aside the mandate to remand, the application for a certiorari' to correct the record, and all of the other matters and things urged upon the original- hearing of the cause.
We are not inclined to reopen the issues disposed of by the original order to remand and the subsequent setting aside of said order upon the application of the federal receiver, nor is it necessary to recall the mandate refusing to grant the application for a certiorari, and to now allow the same, as the relief sought can be otherwise obtained.
[4] The recitals of the judgment of homologation show that evidence was adduced to support the account of the coreceivers. Counsel for ¶ appellees states, in argument and in brief, that the testimony was taken *24down stenographically, although, through inadvertence, it was not transcribed and placed in the record at the time the appeal was taken and the transcript prepared, but that said transcription has since been made and the testimony filed in the records of the lower court.
While we are not disposed, even indirectly, to encourage negligence on the part of litigants or of their counsel, we feel warranted under the circumstances of this case, and in the belief that the ends of justice will thereby be subserved, to afford the appellees an opportunity of placing before this court the evidence upon which the judgment homologating the account of the receivers was rendered.
As the case now stands, the remedy is for the court to cause to be filed the omitted portion of the transcript as a supplemental transcript. Act No. 265 of 1918; Quaker Realty Co., Ltd., v. Posey et al., 130 La. 941, 58 South. 822.
It is therefore ordered, adjudged, and decreed that the appellees herein cause to be filed in this court, within 15 days from the day upon which this opinion is handed down, as a supplementary transcript, all testimony taken and evidence adduced in this case in the district court in support of the judgment appealed from.
It is further ordered, adjudged, and decreed that the decree heretofore herein rendered upon the merits of this cause be recalled, without prejudice, however, to the right of the court to reinstate the same as its final judgment in the event this judgment is not complied with.
Supplemental Opinion.
DAWKINS, T.
This case presents the appeal by the Sugar Cane By-Products Company from a judgment of the lower court approving what was termed the final account of the receivers appointed for said company. The judgment was rendered and signed November 26, 1919, and the appeal was perfected by filing the bond on November 24, 1920. The account was unopposed, and the judgment upon its face showed that the credit portion of the sale of the corporation’s property had not been collected, and the receivers were ordered to deposit the same when collected in the registry of the court, to be distributed according to the account, the remainder—
“to be paid over to the said corporation through its regularly constituted representatives or officers, said payment, however, upon further order of this court, and upon due proof of the authority of said officers, * * * and that due proof be finally made of the said payments (to creditor’s and the corporation) for the purposes of the final discharge of the coreceivers.”
The record as brought up by the appellant contained no note of evidence showing the proving up of the account, due to the fact that the stenographer had- not written out his notes hnd filed it; but, after several motions and rulings had been made in this court, we finally decided in the interest of justice to permit appellees to obtain and file in this court a supplemental transcript, including the note of evidence, which has been done.
[5] Appellant has attacked numerous items of debit and credit upon the account, both upon the grounds of insufficient proof and the want of authority in law to.sustain them. We know from practical experience that, where an account of this kind is proved up as on default, with no contest being made; practitioners are prone to take a great deal for granted, and do not make up as complete a record as would otherwise be done. Then, too, it is somewhat unusual to attempt a final accounting before the assets of the estate have been collected or liquidated into cash, as was done here, and which necessarily required a subsequent review by the trial court.
*25While it is not our purpose to condone any laxity in such matters,' we have concluded under the circumstances, particularly in view of the insufficiency of the evidence to sustain some of the items, and the apparent incompleteness as a final account, that justice can best be subserved by setting aside the judgment and remanding the cause to the lower court, with full reservation to all parties of the right to amend or file new pleadings, to the end that the gestión of the receivers may be fully examined and determined. And it is so ordered, appellees to pay the cost of this appeal, and all other costs to await final judgment.
O’NIELL, G. J., dissents, being oí the opinion that the court should now dispose of the case.
ROGERS, J., dissents.